DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 of U.S. Patent No. 10,831,824 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 23 of the present application is anticipated by claim of the patent.
For example:
Claim 23 (present application)
Claim 1 (US 10,831,824)
A method, comprising:
A method, comprising:
receiving, by a transceiver and from a first remote device, a plurality of automatically extracted audio segments created by the first remote device, the plurality of automatically extracted audio segments being automatically extracted from audio background recorded by the first remote device;
receiving, by a transceiver and from a first remote device, a plurality of automatically extracted audio segments created by the first remote device, the plurality of automatically extracted audio segments including at least one audio feature and being automatically extracted from audio background recorded by the first remote device;
storing, by a storage device, the plurality of automatically extracted audio segments; 
storing, by a storage device, the plurality of automatically extracted audio segments;


formulating, from the audio background recorded by the first remote device, an audio summary compilation;
formulating, from the audio background recorded by the first remote device, an audio summary compilation including the at least one audio feature;
receiving, by the transceiver, a request to communicate the audio summary compilation to a second remote device;
receiving, by the transceiver, a request to communicate the audio summary compilation to a second remote device;
retrieving, by a processor, the audio summary compilation from the storage device in response to the request to communicate the audio summary compilation to the second remote device; and
retrieving, by a processor, the audio summary compilation from the storage device in response to the request to communicate the audio summary compilation to the second remove device; and
communicating, by the transceiver, the audio summary compilation to the second remote device in response to the request to communicate the audio summary compilation to the second remote device.
communicating, by the transceiver, the audio summary compilation to the second remote device in response to the request to communicate the audio summary compilation to the second remote device.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 24-33, 35-42 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior U.S. Patent No. 10,831,824. This is a statutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramamurthy et al. (US 2020/0311122 A1) teach a personalized audio meeting summary.
Nongpiur et al. (US 2017/0199934 A1) teach audio recording summarization.
Cheng (US 2017/0065889 A1) teach forming a compilation of recorded highlights based on audio analysis to share on social media.
Mani (US 2015/0279390 A1) teach generating an audio summary comprising important portions or highlights.
Barta (US 2015/0066920 A1) teach audio clip compilation and sharing.
Goldstein et al. (US 2010/0142715 A1) teach collecting background sounds.
Petkovic et al. (US 6,185,527 B1) teach summarizing and audio stream.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652